DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/2/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3-5, 10-11 and 16 are objected to because of the following informalities:  
Regarding claim 3, the claim recites “the buffer status information… is included” in lines 3-4.  It is unclear what includes the buffer status information.  If the buffer status information is included in the control element, Examiner suggests that the claim be amended to explicitly recite “in the control element” at the end of the claim. 
Regarding claim 4, it recites “includes as much buffer status information possible” which is unclear.  This feature is being interpreted as includes buffer status information.
Method claims 4 and 5 include contingent clauses.  The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because condition(s) precedent are not met. Because the claimed invention may be practiced without the condition(s) happening, then the limitations are not required by the broadest reasonable interpretation.  Examiner suggests explicitly claiming all the possible conditions.
Regarding claims 10 and 11, each of these claims recites the limitation “the same priority configuration” but it is unclear whether this limitation is referring to the limitation “service priority configuration” of claim 8 or a different configuration.  This limitation has been interpreted as the same service priority configuration. 
Regarding claim 16, the claim recites “are position in front” in line 3.  It is unclear what is position in front of what.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the same proximity services destination" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0324642 (hereinafter Yu).
Regarding claim 1, Yu discloses a method of reporting buffer status, comprising: sending a control element including buffer status information for a logical channel group on which first packets transmit and buffer status information for a corresponding logical channel group on which duplicated packets transmit (FIGS. 10A and 10B; [0047][0254][289]: details message structures relate to BSRs for devices that support duplication mode; duplication bearer buffer size; non-duplicated buffer size; LCG ID (duplicate); The buffer sizes of the long duplication BSR (of message structure 1030) may begin with buffer sizes of buffers that do not support duplication and buffer sizes of each RLC entity for bearers that support duplication following).

Regarding claim 3, Yu discloses wherein in the condition that the duplicated packets arrive at a buffer for at least one logical channel contained in the corresponding logical channel group, the buffer status information for the corresponding logical channel group is included (FIG. 10A, 1010: details LCG ID). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of US 2018/0270700 (hereinafter Babaei).
Regarding claim 2, Yu does not explicitly teach wherein the control element includes: buffer status information for a plurality of the logical channel groups on which the original packets transmit; and buffer status information for a plurality of the corresponding logical channel groups on which the duplicated packets transmit.
However, Babaei teaches wherein the control element includes: buffer status information for a plurality of the logical channel groups on which the original packets transmit; and buffer status information for a plurality of the corresponding logical channel groups on which the duplicated packets transmit (FIG. 20; [302]: details PDCP duplication to more than one logical channel; buffer status report with plurality of logical channel groups).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Babaei and include wherein the control element includes: buffer status information for a plurality of the logical channel groups on which the original packets transmit; and buffer status information for a plurality of the corresponding logical channel groups on which the duplicated packets transmit of Babaei with Yu.  Doing so would improve performance of wireless network (Babaei, at [0354]).

Regarding claim 4, “wherein if the number of bits in the uplink grant is not enough for the size of the buffer status information for both the plurality of the logical channel groups and the plurality of the corresponding logical channel groups, the control element includes as much buffer status information possible” is a contingent limitation so has no patentable weight because it is not required. 

Regarding claim 5, “wherein if the buffer status information for only the logical channel group or only the corresponding logical channel group can be included in the control element, the buffer status information for both the logical channel group and the corresponding logical channel group are not included in the control element” is a contingent limitation so has no patentable weight because it is not required.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of US 2018/0041410 (hereinafter Yi).
Regarding claim 7, Yu does not explicitly teach wherein the logical channel group and the corresponding logical channel group are associated with the same proximity services destination. 
 However, Yi teaches wherein the logical channel group and the corresponding logical channel group are associated with the same proximity services destination ([0106]: details any LCG belonging to the same ProSe Destination… packet duplication). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Yi and include wherein the logical channel group and the corresponding logical channel group are associated with the same proximity services destination of Yi with Yu.  Doing so would improve service quality (Yi, at [0029]).

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Babaei, further in view of US 2020/0367093 (hereinafter Belleschi).
Regarding claim 8, Yu does not explicitly teach wherein logical channels are grouped into the corresponding logical channel groups according to their destinations and in consideration of service priority configuration.  
However, Belleschi teaches wherein logical channels are grouped into the corresponding logical channel groups according to their destinations and in consideration of service priority configuration (Fig. 3b; [0074]: details Destination ID X; mapping between QoS and LCGs; priority tags such as PPPPs are mapped to LCG1,2,3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Belleschi and include wherein logical channels are grouped into the corresponding logical channel groups according to their destinations and in consideration of service priority configuration of Belleschi with Yu.  Doing so would improve performance (Belleschi, at [0177]).

Regarding claim 13, Yu does not explicitly teach wherein logical channels are grouped into the corresponding logical channel groups according to their destinations and in consideration of service reliability configuration.
However, Belleschi teaches wherein logical channels are grouped into the corresponding logical channel groups according to their destinations and in consideration of service reliability configuration (Fig. 3b; [0074]: details Destination ID X; mapping between QoS and LCGs; reliability tags such as PPPRs are mapped to LCG4).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Belleschi and include wherein logical channels are grouped into the corresponding logical channel groups according to their destinations and in consideration of service reliability configuration of Belleschi with Yu.  Doing so would improve performance (Belleschi, at [0177]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Babaei and Belleschi as applied to claim 13 above, and further in view of US 2022/0014961 (hereinafter Baek).
Regarding claim 14, Yu does not explicitly teach wherein, in the control element, the buffer status information for all of the corresponding logical channel groups are positioned after the buffer status information for all of the logical channel groups.  
However, Baek teaches wherein, in the control element, the buffer status information for all of the corresponding logical channel groups are positioned after the buffer status information for all of the logical channel groups (FIG. 19, 1930: details buffer status report for duplication is after).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Baek and include wherein, in the control element, the buffer status information for all of the corresponding logical channel groups are positioned after the buffer status information for all of the logical channel groups of Baek with Yu.  Doing so would improve communication system (Baek, at [0003]).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Babaei and Belleschi as applied to claim 13 above, and further in view of US 2019/0230667 (hereinafter Loehr).
Regarding claim 15, Yu does not explicitly teach wherein, in the control element, the buffer status information for the logical channel groups and the corresponding logical channel groups are prioritized according to service priorities of the logical channels contained in the logical channel groups and the corresponding logical channel groups.  
However, Loehr teaches wherein, in the control element, the buffer status information for the logical channel groups and the corresponding logical channel groups are prioritized according to service priorities of the logical channels contained in the logical channel groups and the corresponding logical channel groups ([0066]: details eNB assigns each logical channel to a logical channel group preferably with same/similar QoS requirements).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Loehr and include wherein logical channels are grouped into the corresponding logical channel groups according to evolved node b configuration of Loehr with Yu.  Doing so would reduce overhead (Loehr, at [0145]).

Regarding claim 16, Yu does not explicitly teach wherein the buffer status information for the logical channel group and the corresponding logical channel group with higher service priority are positioned in front, and the buffer status information for the logical channel group is positioned in front of the buffer status information for the corresponding logical channel group with the same destination index.  
However, Loehr teaches wherein the buffer status information for the logical channel group and the corresponding logical channel group with higher service priority are positioned in front, and the buffer status information for the logical channel group is positioned in front of the buffer status information for the corresponding logical channel group with the same destination index ([0066]: details eNB assigns each logical channel to a logical channel group preferably with same/similar QoS requirements).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Loehr and include wherein logical channels are grouped into the corresponding logical channel groups according to evolved node b configuration of Loehr with Yu.  Doing so would reduce overhead (Loehr, at [0145]).

Claims 9-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Babaei and Belleschi as applied to claim 8 or 13 above, and further in view of US 2020/0374744 (hereinafter Liu).
Regarding claim 9, Yu does not explicitly teach wherein the buffer status information for the corresponding logical channel group includes destination index, logical channel group identifier, and buffer size.  
However, Liu teaches wherein the buffer status information for the corresponding logical channel group includes destination index, logical channel group identifier, and buffer size ([0296]: details BSR includes a destination index, buffer size, LCG ID).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Liu and include wherein the buffer status information for the corresponding logical channel group includes destination index, logical channel group identifier, and buffer size of Liu with Yu.  Doing so would improve reliability (Liu, at [0006]).

Regarding claim 10, Yu does not explicitly teach wherein the destination index of the buffer status information for the corresponding logical channel group is the same as destination index of the buffer status information for the logical channel group with the same priority configuration.  
However, Liu teaches wherein the destination index of the buffer status information for the corresponding logical channel group is the same as destination index of the buffer status information for the logical channel group with the same priority configuration (FIG. 5; [0248][0302]: details BSR includes destination index; used for duplicate data transmission; priority information).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Liu and include wherein the destination index of the buffer status information for the corresponding logical channel group is the same as destination index of the buffer status information for the logical channel group with the same priority configuration of Liu with Yu.  Doing so would improve reliability (Liu, at [0006]).

Regarding claim 11, Yu does not explicitly teach wherein the logical channel group identifier of the buffer status information for the corresponding logical channel group is the same as logical channel group identifier of the buffer status information for the logical channel group with the same priority configuration.
However, Liu teaches wherein the logical channel group identifier of the buffer status information for the corresponding logical channel group is the same as logical channel group identifier of the buffer status information for the logical channel group with the same priority configuration (FIG. 5; [0248][0302]: details BSR includes destination index; used for duplicate data transmission; priority information).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Liu and include wherein the logical channel group identifier of the buffer status information for the corresponding logical channel group is the same as logical channel group identifier of the buffer status information for the logical channel group with the same priority configuration of Liu with Yu.  Doing so would improve reliability (Liu, at [0006]).

Regarding claim 17, Yu does not explicitly teach wherein the buffer status information for the corresponding logical channel group includes destination index, logical channel group identifier, and buffer size.  
However, Liu teaches wherein the buffer status information for the corresponding logical channel group includes destination index, logical channel group identifier, and buffer size ([0296]: details BSR includes a destination index, buffer size, LCG ID).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Liu and include wherein the buffer status information for the corresponding logical channel group includes destination index, logical channel group identifier, and buffer size of Liu with Yu.  Doing so would improve reliability (Liu, at [0006]).
 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Babaei and Belleschi as applied to claim 13 above, and further in view of US 2021/0176661 (hereinafter Kim).
Regarding claim 18, Yu does not explicitly teach wherein at least one logical channel is included in both the corresponding logical channel group and the logical channel group.
However, Kim teaches wherein at least one logical channel is included in both the corresponding logical channel group and the logical channel group (FIG. 23, 2330; [0197]: details logical channel group to which the logical channel belongs).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Kim and include wherein at least one logical channel is included in both the corresponding logical channel group and the logical channel group of Kim with Yu.  Doing so would efficiently configuring data (Kim, at [0008]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Babaei, Belleschi and Liu as applied to claim 17 above, and further in view of Loehr.
Regarding claim 20, Yu does not explicitly teach wherein the logical channel group identifier of the buffer status information for the corresponding logical channel group is based on evolved node b configuration. 
However, Loehr teaches wherein the logical channel group identifier of the buffer status information for the corresponding logical channel group is based on evolved node b configuration ([0066]: details eNB assigns each logical channel to a logical channel group preferably with same/similar QoS requirements). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Loehr and include wherein the logical channel group identifier of the buffer status information for the corresponding logical channel group is based on evolved node b configuration of Loehr with Yu.  Doing so would reduce overhead (Loehr, at [0145]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Babaei as applied to claim 2 above, and further in view of Loehr.
Regarding claim 21, Yu does not explicitly teach wherein logical channels are grouped into the corresponding logical channel groups according to evolved node b configuration.
However, Loehr teaches wherein logical channels are grouped into the corresponding logical channel groups according to evolved node b configuration ([0066]: details eNB assigns each logical channel to a logical channel group preferably with same/similar QoS requirements).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Loehr and include wherein logical channels are grouped into the corresponding logical channel groups according to evolved node b configuration of Loehr with Yu.  Doing so would reduce overhead (Loehr, at [0145]).

Allowable Subject Matter
Claims 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jin (US 2018/0317130) details communication in wireless communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/           Patent Examiner, Art Unit 2415